DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 82-86, 88-90, 93-94, 96, 99, 106, 108-113, 115, 167 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 82-86, 93-94, 96, 99, 106, 167 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. “Halide Perovskites for Application beyond Photovoltaics”, Wiley-VCH Veriag GmbH & Co. KGaA, Weinheim, Small Methods 2018, 2, 1700310, pg.1-20.
Regarding claim 82, Kim et al. disclose: a direct conversion sensor (pg.1 col.2 X-ray detector) comprising: a graphene; and a perovskite (pg.14, figure 12 (c) MAPbI3) provided directly on the graphene surface (pg.14, figure 12 (c)).
Regarding claim 83, Kim et al. disclose: the direct conversion sensor is an energy integrating sensor (claim rejected on the same basis as claim 82).
Regarding claim 84, Kim et al. disclose: a graphene field effect transistor comprises the graphene (pg.14, figure 12 (c), (d)).
Regarding claim 85, Kim et al. disclose: the perovskite is compositionally tuned to minimize and/or eliminate k-fluorescence from 20 to 140 keV (this a functionality of the perovskite, pg.14, figure 12 (c) MAPbI3 same composition as that described in last line of pg.2 of the specification, therefore should have similar functionality).
Regarding claim 86, Kim et al. disclose: the perovskite is a single crystal (pg.6 col.1 1st para.).
Regarding claim 93, Kim et al. disclose: a work function differential between the perovskite and graphene at the perovskite-graphene interface generates an internal field that moves electrons and/or holes (the claim does not recite any additional structure that further limits claim 82, the claim is therefore rejected on the same basis as claim 82).
Regarding claim 94, Kim et al. disclose: said perovskite has a formula ABX:, wherein A has no k-edge, B is a high-Z material, and X has a k-edge at an energy less than 60 keV (pg.14, figure 12 (c) MAPbI3 same formula as that described in last line of pg.2 of the specification).
Regarding claim 96, Kim et al. disclose: X comprises a halide (pg.12, col.2 4.4.).
Regarding claim 99, Kim et al. disclose: A comprises an organic cation, an inorganic cation, a methylammonium (pg.7 col.2 3.1.2), a formamidinium, a cesium ion, a cadmium ion, or a rubidium ion, and/or combinations thereof.
Regarding claim 106, Kim et al. disclose: B comprises lead or tin (pg.12, col.2 4.4.).
Regarding claim 167, Kim et al. disclose: a substrate adjacent to the graphene and electrodes in electrical communication with the graphene (pg.14 figure 12).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “Halide Perovskites for Application beyond Photovoltaics”, Wiley-VCH Veriag GmbH & Co. KGaA, Weinheim, Small Methods 2018, 2, 1700310, pg.1-20 in view of Chen et al. (US 2010/0051897 A1; pub. Mar. 4, 2010).
Regarding claim 88, Kim et al. are silent about: the graphene field effect transistor comprises a substrate; a back-gate; a gate dielectric, source-drain edge contacts; an encapsulant; and said graphene.
In a similar field of endeavor, Chen et al. disclose: the graphene field effect transistor comprises a substrate (fig.3A items 10); a back-gate (para. [0038]); a gate dielectric (fig.3A item 18), source-drain edge contacts (fig.3A items 14); an encapsulant (claim 1); and said graphene motivated by the benefits for preventing contamination and improved device performance (Chen et al. para. [0009]).
In light of the benefits for preventing contamination and improved device performance as taught by Chen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protective layer of Chen et al. in the detector of Kim et al.
Regarding claim 89, Kim et al. are silent about: said graphene is patterned.
In a similar field of endeavor, Chen et al. disclose: said graphene is patterned (para. [0026], [0034]) motivated by the benefits for a device with superior electrical, mechanical and thermal properties.
In light of the benefits for a device with superior electrical, mechanical and thermal properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the patterning of Chen et al. in the detector of Kim et al.
Regarding claim 90 Kim et al. are silent about: a protective layer contacting the perovskite.
In a similar field of endeavor, Chen et al. disclose: a protective layer (claim 1) motivated by the benefits for preventing contamination and improved device performance (Chen et al. para. [0009]).
In light of the benefits for preventing contamination and improved device performance as taught by Chen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protective layer of Chen et al. between the graphene and perovskite of Kim et al.

Claims 108, 110-111 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “Halide Perovskites for Application beyond Photovoltaics”, Wiley-VCH Veriag GmbH & Co. KGaA, Weinheim, Small Methods 2018, 2, 1700310, pg.1-20 in view of Deumel et al. (US 2021/0239859 A1; pub. Aug. 5, 2021).
Regarding claim 108, Kim et al. are silent about: said perovskite comprises formamidinium lead tribromide (FAPbBr3).
In a similar field of endeavor, Deumel et al. disclose: said perovskite comprises formamidinium lead tribromide (FAPbBr3) (para. [0098], [0116]) motivated by the benefits for a low-cost detector (Deumel et al. para. [0010]).
In light of the benefits for a low-cost detector as taught by Deumel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the perovskite of Deumel et al. in the detector of Kim et al.
Regarding claim 110, Kim et al. are silent about: the perovskite is 1 um to 1 mm thick.
In a similar field of endeavor, Deumel et al. disclose: the perovskite is 1 um to 1 mm thick (para. [0018]) motivated by the benefits for improved X-ray absorption (Deumel et al. para. [0018]).
In light of the benefits for improved X-ray absorption as taught by Deumel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the perovskite of Deumel et al. in the detector of Kim et al.
Regarding claim 111, Kim et al. are silent about: the perovskite has a thickness that varies less than 100 um.
In a similar field of endeavor, Deumel et al. disclose: the perovskite has a thickness that varies less than 100 um (para. [0018]) motivated by the benefits for improved X-ray absorption (Deumel et al. para. [0018]).
In light of the benefits for improved X-ray absorption as taught by Deumel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the perovskite of Deumel et al. in the detector of Kim et al.

Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “Halide Perovskites for Application beyond Photovoltaics”, Wiley-VCH Veriag GmbH & Co. KGaA, Weinheim, Small Methods 2018, 2, 1700310, pg.1-20 in view of Shimatani et al. (US 2020/0264038 A1; pub. Aug. 20, 2020).
Regarding claim 112, Kim et al. are silent about: the direct conversion sensor provides a single pixel having dimensions of less than 500 um x 500 um.
In a similar field of endeavor, Shimatani et al. disclose: the direct conversion sensor provides a single pixel having dimensions of less than 500 um x 500 um (para. [0149], [0169], para. [0193] teaches nanoribbon size pixel) motivated by the benefits for a compact detector.
In light of the benefits for a compact detector, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Kim et al. using the teachings of Shimatani et al.

Claims 113, 115 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “Halide Perovskites for Application beyond Photovoltaics”, Wiley-VCH Veriag GmbH & Co. KGaA, Weinheim, Small Methods 2018, 2, 1700310, pg.1-20 in view of Fukushima et al. (US 2021/0020797 A1; pub. Jan. 21, 2021).
Regarding claim 113, Kim et al. are silent about: a readout integrated circuit (ROIC).
In a similar field of endeavor, Fukushima et al. disclose: a readout integrated circuit (ROIC) (para. [0057], [0127], [0136]) motivated by the benefits for high sensitivity x-ray detection (Fukushima et al. para. [0006], [0027]).
In light of the benefits for high sensitivity x-ray detection as taught by Fukushima et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the readout circuit of Fukushima et al. in the detector of Kim et al.
Regarding claim 115, Kim et al. are silent about: A detector comprising an array of direct conversion sensors of claim 82.
In a similar field of endeavor, Fukushima et al. disclose: A detector comprising an array of direct conversion sensors of claim 82 (para. [0057], [0127], [0136]) motivated by the benefits for high sensitivity x-ray detection (Fukushima et al. para. [0006], [0027]).
In light of the benefits for high sensitivity x-ray detection as taught by Fukushima et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the readout circuit of Fukushima et al. in the detector of Kim et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884